DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissan JP S60149984 A in view of Yamaguchi	US 20030213924 A1.

Regarding claims 1, 16 Nissan teaches
1. A LIDAR sensor (title; figure 2) comprising:
 an illumination portion(103 figure bellow corresponding to fig. 2 ) including a light source(21) (figure 2: 21 to 27; see also TRSL: page 1, lines 109 to 123).,_
 a receiving portion(102 see fig. bellow) adjacent to the illumination portion(103), the receiving portion having receiver optics(31) and at least one photodetector(33) for receiving light, sent from the light source(21), that is reflected from an object in a field of view of the receiver optics (figure 2: 31, 33; see also TRSL: page 1, line 123 to page 2, line 4).,_
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (103)][AltContent: textbox (104)][AltContent: textbox (102)][AltContent: textbox (101)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    157
    243
    media_image1.png
    Greyscale

 a first partition(47) separating the illumination portion (103)from the receiving portion(102) so that light from the light source(21) cannot enter the receiving portion(102) due to the first partition(47) (figure 2: 47; see also TRSL: page 2, lines 16 to 21 ).,_
 a blockage detection portion(104 includes the walls 41 and top part of the 27) adjacent to the illumination portion(103) (figure 2: see also TRSL: page 2, lines 21 to 28).,_
 a second partition(41+27) separating the illumination(103) portion from the blockage detection portion(104) (figure 2: TRSL: page 1, lines 114 to 123; page 2, lines 35 to 37), and

a first window portion(53) extending from the receiving portion(102) to the illumination portion (103)(figure 2: 53; see also TRSL: page 1, line 123 to page 2, line 4 and page 2, lines 12 to 16; compare with the arrangement of the first window portion 18 in figures 3 and 6 of the present application).,_
a second window portion(51) extending from the illumination portion(103) to the blockage detection portion(104) (figure 2: 51; see TRSL: page 2, lines 12 to 16 and 21 to 26; compare with the arrangement of the second window portion 18' in figures 3 and 6 of the present application), 

the first partition(47) separating the first window portion(53) from the second window portion(51) to prevent light from the light source(21) from entering the receiving portion(102) via the window portions (figure 2:  51, 53), with the reflected light being able to pass through the window(53) to the photodetector or array of photodetectors(33) (figure 2: 33, 53; see also clarity objection under point 3.1 below).,

 wherein the second partition(41+27) permits light, from the illumination portion(103) that is scattered when on foreign material is on a surface of the window, to pass into the blockage detection portion (figure 2:  see also TRSL: page 1, lines 114 to 123; page 2, lines 21 to 26 and 35 to 37), and 
 
wherein the blockage detection portion includes at least one photodiode(39) 
but does not teach 
a structure defining an aperture arranged to allow the scattered light to pass therethrough and collect on the at least one photodiode, and
wherein the structure is separate from the second partition

Yamaguchi teaches
a structure(16’ or 4) defining an aperture(16 or lens size) arranged to allow the scattered light to pass therethrough(fig. 1) and collect on the at least one photodiode(17), 
that will inherently lead to structure(16’) to be separate from the second partition(41+27) in Nissan

It is important to note that placing pinholes or lenses before detector is well known in order to either collector limit  light on the detector. [0036-0037]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nissan with teaching by Yamaguchi in order to collect or limit light on detector [0036-0037].



 Regarding depending claim below Nissan teaches
• claims 6 and 20: title; see also TRSL: page 1, lines 91 to 101;
• claim 8: figure 2: 21; see also TRSL: page 1, line 113;
• claim 10: figure 2: 41; see also TRSL: page 2, lines 35 to 37;
• claim 11: figure 2: 37; see also TRSL: page 2, lines 4 to 12;
• claims 12 - 15: follows from figure 5; see also TRSL: page 2, lines 93 to 99 and page 3, lines 64 to 70;
• claim 17: follows from figure 3; see also TRSL: page 2, lines 60 to 92;
• claim 18: follows from the object detection using light-receiving element 33 and from the dirt detecting light receiving element 39;
• claims 21 and 22: see TRSL: page 2, lines 76 to 81;
• claims 23 and 24: follows from figures 3 and 5; see also TRSL: page 2, lines 76 to 99 and page 3, lines 64 to 70.


Claim(s) 2-5, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissan and Yamaguchi  in view of Albrecht  US 4931767 A.
Regarding claim 2, 3 Nissan does not teach but Albrecht teaches
a system (figure 2) for distinguishing between light scattered from a windshield 3 and from a scatter zone 7, formed for example by a fog bank (column 3, line 54 to column 4, line 2). Dependent on the amplitude A and the distance determined by a time-of-flight t the system identifies a soiling of the windshield or a viewing hindrance due to fog (figures 3 and 4 with column 4, line 3 to column 6, line 2).
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nissan with teaching by Albrecht in order to identify the soiling on the windshield.
Regarding claims 4 and 5 , 14  Nissan teaches
Claims 4, 5 page 2, lines 76 to 81, and Albrecht teaches in , column 3, lines 44 to 53
claims 14 follows from figures 3 and 5; see also TRSL: page 2, lines 76 to 99 and page 3, lines 64 to 70.

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissan and Yamaguchi.
Although regarding claim 7 Nissan does not explicitly teach array  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nissan to use array with multiple pixels in order obtain detailed  high resolution picture of the surrounding.
Similarly using flash detector is well known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645